DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 12, 14 and 16, the claimed invention recited “based on estimated wear” in lines 14 (claim 1), lines 11-12 (claim 12), lines 1-12 (claim 14), lines 11-12 (claim16) are unclear because there is no precedent step indication for estimation wear is defined.
 	With respect to claim 12, operation of steps “providing a predetermined…; analyzing…, calculating…; directing…; calculating…; and adjusting…based on said subsequently estimated wear profile ” are not defined because there is no physical device recite corresponding to the usage measurement device and the electronic wear sensor to perform these operation.  
 	With respect to claim 14,  operation of steps “providing a predetermined…; analyzing…, calculating…; directing…; calculating…; and allowing adjustments…based on said subsequently estimated 
 	 With respect to claim 16, the claimed invention is unclear and not defined because there is operable to recognize for “providing a predetermined hydrocyclone maintenance plan based on estimated wear”.
 	Dependent claims 2-11, 13 and 15 are rejected based on the rejection of the base claims.

Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
  	The difference between claims 12 and 14 is “at least one hydrocyclone separator” in lines 4-5, 7-9, 13-15, 17-18-19, 21-22 (claim 12) with “each hydrocyclone separator” in lines 4-5, 7-8, 13-15, , 17-18, 20 (claim 14). Since having the same performance operation as recited, then the slight different is commonly known as a design choice of using “at least one hydrocyclone separator” or using of “each hydrocyclone separator” .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claims 1, 12, 14 and 16 recited “based on said analysis” in line 16 and “based 
 	Regarding claims 12 (lines 16 and 21), 14 (lines 16 and 21) and 16 (lines 18 and 23), the same problem occurred as indicated in the claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Olson (US 20050021246) discloses hydrocyclone wear-detection sensor.
 	Van Der Spek et al (US 9645001) discloses performance monitoring of individual hydrocyclones using sonar-based slurry flow measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRYAN BUI/               Primary Examiner, Art Unit 2865